Robert H. Dudley, Justice. The trial judge, sitting as the trier of fact in this car-wreck case, found that the appellee, defendant below, was not guilty of negligence. Appellant, plaintiff, appeals and argues that the finding of fact was clearly erroneous. The argument is without merit.  In reviewing a finding of fact by a trial judge we consider the evidence, and all reasonable inferences therefrom, in the light most favorable to the appellee. Sipes v. Munro, 287 Ark. 244, 697 S.W.2d 905 (1985). The trial court obviously believed appellee’s testimony, and that testimony developed the following scenerio. The appellee, defendant, was driving her car at about ten miles per hour in an easterly direction on Backus Street in Springdale. The street was covered with ice and was extremely slick. Her car slid to the right shoulder, but as her wheels gained traction on the shoulder, the car straightened out. She did not cross the center line of the street. At the same time, the appellant, plaintiff, was driving his car in the opposite direction at about twenty-five miles per hour and skidded off the road to his right. There was no impact.  We cannot say that the finding of the trial court that there was no negligence on appellee’s part was clearly erroneous. Affirmed.